VINCENT €. GIBLIN, Circuit Judge.
This appeal is dismissed because of the appellant’s failure to file herein a brief. By section 932.52 (15) of the Florida Statutes, the provisions of which govern appeals from municipal courts, it is provided that “the rules of the supreme court shall be applicable to appeals [from such courts] except in so far as they may be in conflict with [such section].” The rules of the Supreme Court require an appellant to file a brief and to serve a copy on the appellee.